Citation Nr: 1034794	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned at a June 2009 
travel board hearing at the Phoenix, Arizona RO.  A transcript of 
the hearing is of record.

The Board notes that the above issue was remanded by the Board in 
December 2007 and July 2009 for further evidentiary development.  
Specifically, the issue was remanded in December 2007 to afford 
the Veteran a travel board hearing and in July 2009 for further 
development regarding his claimed PTSD stressors.  These 
development issues having been achieved, the claim is now ready 
for appellate review.


FINDING OF FACT

The competent evidence demonstrates that the Veteran's PTSD is 
related to a verified stressor that he experienced while on 
active duty service. 


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
PTSD is a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)) and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service. Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus between 
the claimed in-service stressor and the current symptomatology of 
the PTSD.  See 38 C.F.R. § 3.304(f) (2009); see also Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 
16 Vet. App. 124, 129 (2002).  Where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons 
can provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991) (competent lay evidence concerning manifestations of a 
disease may form the basis for an award of service connection 
where a claimant develops a chronic disease within a presumptive 
period but has no in-service diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.  As noted above, service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with VA regulations.  In this matter, the record clearly 
demonstrates that VA treatment records dating from March 2003 
have diagnosed the Veteran with PTSD.  As such, the Board 
acknowledges that the Veteran has a current diagnosis of PTSD. 

Having determined that the Veteran has a current disability, it 
is necessary to determine whether that disability is related to 
or the result of an incident in service.  In this regard, the 
Board notes that the Veteran has claimed three specific 
stressors:  mortar attacks occurring at the military base in Nha 
Trang between December 1964 and February 1965, loading and 
unloading dead bodies arriving by plane at the base, and 
contracting malaria which led to high fevers causing 
hallucinations.  See June 2009 statement by the Veteran regarding 
stressors.  

At the June 2009 travel board hearing, the Veteran noted that his 
unit, the MATS 8th Aerial Port Squadron which was attached to the 
Army 5th Special Forces Unit for logistical support, was 
stationed at the military base at Nha Trang, Vietnam.  The 
Veteran states that he and his unit were moved there around 
December 1964.  He further notes that within 30 to 45 days of his 
arrival on the base there were night mortar attacks that would 
awaken him and shake him from his bunk.  He states that there 
were constant mortar attacks while he was stationed at that base.  

The Veteran further stated at the June 2009 hearing that he was 
assigned to load and unload dead bodies that arrived at the base.  
The Board notes that the Veteran's military operational specialty 
(MOS) was that of air passenger specialist.  He notes a 
particular incident in which he was tasked with unloading several 
bodies, many of which had been tossed about in the plane and the 
body bags had split open and made a huge mess in the plane.  He 
was assigned to clean the plane and he stated that memories of 
the stench from the dead bodies and the all the blood and body 
parts has profoundly affected him.

Additionally, the Board notes that the Veteran mentioned having 
contracted malaria while stationed at Nha Trang.  He stated in 
his June 2009 statement that he was hospitalized at the 8th Field 
hospital at Nha Trang for treatment.  He further states that the 
high fevers associated with the malaria caused him to hallucinate 
and believe that he had lost both of his legs.  He states that 
his reoccurring nightmares often replay this incident.

With regard to the claimed stressor of mortar attacks occurring 
at the military base in Nha Trang between December 1964 and 
February 1965, the Board notes that subsequent to the July 2009 
Board Remand, the RO requested information regarding the claimed 
mortar attacks from the United States Air Force Historical 
Research Agency which provided a response in October 2009.  In 
the October 2009 response, it was stated that in the January 
through June 1965 edition of the Detachment 4, 8th Aerial Port 
Squadron official history did note that Long Van Air Base, and 
Detachment 4, 8th Aerial Port Squadron experienced a Viet Cong 
mortar attack the morning of June 28, 1965.  The RO issued a 
Formal Finding in October 2009 noting that one of the Veteran's 
stressors had been verified.  

Subsequently, the Veteran was afforded a VA examination in 
October 2009.  After review of the claims folder, the VA 
psychologist noted that the Veteran's verified stressor meets the 
criteria of the DSM-IV for traumas based on actual or threatened 
death.  Upon examination the Veteran exhibited ongoing dreams, 
intrusive thoughts, avoidance of other people, social isolation, 
hypervigilance, sleep disturbance, and impaired concentration.  
The examiner diagnosed the Veteran with PTSD, war related, on 
Axis I.  Finally, the examiner opined that the Veteran's PTSD is 
the result of his time spent in Vietnam and the Veteran's current 
functional impairment and the severity of his symptoms indicated 
that the Veteran has moderate PTSD.  

With consideration of all of the above, the Board finds that the 
record is in favor of the Veteran's claim of service connection 
for PTSD.  In this respect, the Board notes that the Veteran is 
currently diagnosed with PTSD, has a verified stressor, and 
medical evidence linking his diagnosed PTSD with the verified 
stressor.  Additionally, the Board has considered the benefit of 
the doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


